                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 ZACHARY W. CAPPS and ASPEN
 VALLEY HOLDINGS, LLC,,
                            Plaintiffs,
 vs.                                           Case No. 18-CV-162-GKF-FHM
 BULLION EXCHANGE, LLC and ERIC
 GOZENPUT,
                            Defendants.

                                   OPINION AND ORDER

       Defendant Bullion Exchange, LLC’s Motion to Compel Discovery Responses From

Plaintiff Aspen Valley Holdings, LLC, [Dkt. 40] is before the undersigned United States

Magistrate Judge for decision. A response brief has been filed, [Dkt. 47], and the time has

passed for the filing of a reply brief and none has been filed.

       Plaintiff represents that Plaintiffs have produced documents to Defendants and that

Aspen Valley has no further documents in its possession, custody, or control relevant to

Defendants’ document requests. [Dkt. 47]. Relying on that representation, and the

absence of any information disputing that representation, the undersigned finds the motion

is moot and is therefore denied.

       Defendant Bullion Exchange, LLC’s Motion to Compel Discovery Responses From

Plaintiff Aspen Valley Holdings, LLC, [Dkt. 40] is DENIED as MOOT.

       SO ORDERED this 14th day of March, 2019.
